In a visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Weinstein, J.), dated July 26, 2002, which dismissed, without a hearing, his petition for visitation with the parties’ daughter.
Ordered that the order is affirmed, without costs or disbursements.
The father did not seek visitation with his daughter until she was nearly 10 years old and, concededly, had no relationship with her. Further, he did not provide any financial support for her. The Law Guardian indicated that the daughter did not wish to have a relationship with her father, whom she had never met. Under the circumstances, the Family Court properly dismissed the father’s petition without a hearing as it possessed sufficient information to render an informed decision consistent with the child’s best interests (see Matter of Mobley v Ishmael, *572285 AD2d 648 [2001]; Matter of Glenn T. v Donna U., 226 AD2d 803 [1996]). Altman, J.P., Krausman, Adams and Townes, JJ., concur.